              Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 MELLACONIC IP LLC,

               Plaintiff,                           Civil Action No. 6:20-cv-785

 v.                                                 Jury Trial Requested

 UBER TECHNOLOGIES, INC.,

               Defendant.



         PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Mellaconic IP LLC (“Mellaconic” or “Plaintiff”) files this Original Complaint

against Defendant Uber Technologies, Inc. (“Uber” or “Defendant”) for infringement of U.S.

Patent No. 9,986,435 (the “’435 patent”). The ’435 patent is referred to herein as the “patent-in-

suit.”

                                         THE PARTIES

         1.     Plaintiff is a Texas limited liability company having an address at 6009 W Parker

Road, Ste 1027, Plano, Texas 75093.

         2.     Defendant Uber Technologies, Inc. is a corporation organized under the laws of

Delaware with its principal place of business located at 1455 Market Street, 4th Floor, San

Francisco, CA 94103. Defendant is registered to conduct business in Texas.

                                JURISDICTION AND VENUE

         3.     This is a civil action for patent infringement under the patent laws of the United

States, namely 35 U.S.C. §§ 271, 281, and 284-285, among others.

         4.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).


                                                1
             Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 2 of 13




       5.      This Court has general personal jurisdiction over Defendant because Defendant is

engaged in substantial and not isolated activity within this judicial district. This Court has specific

jurisdiction over Defendant because Defendant has committed acts of infringement giving rise to

this action and has established more than minimum contacts within this judicial district, such that

the exercise of jurisdiction over Defendant in this Court would not offend traditional notions of

fair play and substantial justice. Defendant, directly and through subsidiaries or intermediaries,

has committed and continues to commit acts of infringement of Mellaconic’s rights in the patent-

in-suit in this district by, among other things, making, using, offering to sell, selling, and importing

products and/or services that infringe the patent-in-suit. Defendant has (1) operated the Internet

website, https://www.uber.com/, and provided mobile applications (the “Uber app” and “Uber

Driver app”), which are available to and accessed by ridesharing users, customers, and potential

customers of the Defendant, both riders and drivers, within this judicial district; (2) operated within

the judicial district, with ridesharing offered to users, drivers, customers, and potential customers

of Defendant in locations including Austin, El Paso, San Antonio, and Waco; (3) actively

advertised to employ (and in fact hired) residents within the District as drivers; (4) transacted

business within this judicial district and elsewhere in Texas; (5) infringed, actively infringed and/or

induced infringement of Mellaconic’s patent rights in this judicial district and elsewhere in Texas;

(6) established regular and systematic business contacts within the State of Texas; and (7)

continued to conduct such business in Texas through the continued operation within the district.

Accordingly, this Court’s jurisdiction over the Defendant comports with the constitutional

standards of fair play and substantial justice and arises directly from the Defendant’s purposeful

minimum contacts with the State of Texas.




                                                   2
             Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 3 of 13




       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Defendants are registered to do business in Texas, and upon information and belief, Defendant has

transacted business in this district and has committed acts of infringement of Mellaconic’s patent

rights in this district by, among other things, making, using, offering to sell, selling, and importing

products and/or services that infringe the patent-in-suit. Defendant has regular and established

places of business in this district, including a “Uber Greenlight Hub” location at121 Interpark

Blvd. #501, San Antonio, TX 78216.

                                     THE PATENT-IN-SUIT

       7.      The ʼ435 patent is titled “Autonomous, Non-Interactive, Context-Based Services

for Cellular Phone.” A copy of the ’435 patent is attached hereto as Exhibit A. The inventions

claimed by the ’435 patent generally relate to new and novel systems and methods for providing

context-based services or applications on a cellular telephone.

       8.      The ʼ435 patent lawfully issued on May 29, 2018, and stems from U.S. Patent

Application No. 14/885,515 filed on October 16, 2015. U.S. Patent Application No. 14/885,515 is

a continuation of U.S. Patent Application 14/293,376, filed on June 2, 2014, now U.S. Patent No.

9,177,311, which is a continuation of U.S. Patent Application No. 13/941,853, filed on July 15,

2013, now U.S. Patent No. 8,744,429, which is a continuation of U.S. Patent Application No.

12/415,027, filed on March 31, 2009, now U.S. Patent No. 8,532,642.

       9.      The named inventors on the patent-in-suit are Miodrag Potkonjak and Nathan

Beckmann.

       10.     Each claim of the patent-in-suit is presumed valid and directed to patent eligible

subject matter under 35 U.S.C. § 101.




                                                  3
              Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 4 of 13




                                              COUNT I
                              (Infringement of U.S. Patent No. 9,986,435)

        11.     Plaintiff incorporates paragraphs 1 through 10 herein by reference.

        12.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

        13.     Plaintiff is the owner of the ’435 patent with all substantial rights to the ’435 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

        14.     The ’435 patent is valid, enforceable and was duly issued in full compliance with

Title 35 of the United States Code.

        15.     Defendant has, and continues to, infringe one or more claims of the ’435 patent in

this judicial district and elsewhere in Texas and the United States.

                        DIRECT INFRINGEMENT (35 U.S.C. §271(a))

        16.     Defendant has directly infringed, and continues to directly infringe, either by itself

or via an agent, at least claim 21 of the ’435 patent by, among other things, making, supporting,

and/or operating the systems that support Uber apps (the “Accused Systems”).

        17.     For example, as described in paragraphs 18-22 (below), the Accused Systems

perform the method of claim 21 at least when Uber notifies an Uber driver of a ride request.

        18.     The Accused Systems receive, by a first device located at a first location (e.g., an

Uber server), one or more messages that indicate location information of a second device located

at a second location (e.g., a mobile device with Uber app). As evidenced below, a device enabled

with the Uber app sends location information to an Uber server which uses the location information

to identify a ride/vehicle.




                                                   4
             Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 5 of 13




https://help.uber.com/riders/article/how-uber-uses-rider-location-information-
android?nodeId=ba9dd342-158d-421f-a9ea-0e6c7aaad726




https://www.youtube.com/watch?v=10eiFrRqWlI

       19.     The Accused Systems also receive, at a first device (e.g., an Uber server), one or

more messages that include a request for a first action (e.g., notifying an Uber driver’s mobile



                                                5
             Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 6 of 13




device of a ride request) to be performed by the first device (e.g., Uber server), wherein the request

is related to the location information of the second device (e.g., location of mobile device

requesting ride). As evidenced below, a device enabled with the Uber app sends a request to an

Uber server to alert an Uber driver (via the Uber Driver app on the driver’s device) that a ride has

been requested.




https://apps.apple.com/us/app/uber-request-a-ride/id368677368




                                                  6
             Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 7 of 13




https://www.youtube.com/watch?v=10eiFrRqWlI

       20.     The one or more messages (e.g., a ride request message from a mobile device

enabled with Uber app, messages with location updates from a mobile device enabled with Uber

app) are received from the second device (e.g., mobile device enabled with Uber app).

       21.     The location information of a second device (e.g., location of mobile device enabled

with Uber app requesting ride) acts as authentication to allow the first action (e.g., notifying an

Uber driver’s mobile device of a ride request) to be performed by the first device (e.g., Uber

server). The location information of the second device (e.g., location of mobile device requesting

ride) acts as authentication to allow the first action (e.g., notifying an Uber driver’s mobile device

of a ride request) because it permits the first device (e.g., Uber server) to perform the first action

(e.g., notifying an Uber driver’s mobile device of a ride request).




                                                  7
             Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 8 of 13




       22.     The Accused Systems perform, based at least on the received one or more messages

(e.g., a ride request message from a mobile device enabled with Uber app, messages with location

updates from a mobile device enabled with Uber app), by the first device (e.g., Uber server), the

authenticated first action (e.g., notifying an Uber driver’s mobile device of a ride request based on

location information) that is related to controlling a third device (e.g., causing an Uber driver’s

mobile device enabled with the Uber Driver app to display a ride request interface). As evidenced

below, when a nearby device requests a ride using the Uber app, an Uber driver’s mobile device

receives a notification that causes it to display a ride request via the Uber Driver app.




https://www.youtube.com/watch?v=10eiFrRqWlI




                                                  8
             Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 9 of 13




             INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

       23.     Defendant has, and continues to, indirectly infringe one or more claims of the ’435

patent by inducing direct infringement by end users of Uber apps (the “Accused Products”).

       24.     For example, Defendant has induced direct infringement of the ’435 patent by users

of the Uber Driver app. As described in paragraphs 25-27 (below), an Uber driver’s mobile device

with the Uber Driver app performs the method of claim 8 at least when an Uber driver receives a

ride request via the Uber Driver app.

       25.     An Uber driver’s mobile device with the Uber Driver app (a first device located at

a first geographical location) receives geographical location information of a second device located

at a second geographical location (e.g., a mobile device with the Uber app that has requested a

ride) and a request for a first action to be performed (e.g., a message indicating a driver should be

alerted of a drive request). As evidenced below, when an Uber rider requests a ride, a device

running the Uber Driver app receives one or more messages that include location information for

the rider’s mobile device and information indicating a ride request interface should be presented.




                                                 9
                Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 10 of 13




https://www.youtube.com/watch?v=10eiFrRqWlI

          26.     The geographical location information of the second device (e.g., mobile device

with the Uber app) acts as authentication to allow the first action to be performed. The location

information of the second device (e.g., location of mobile device requesting ride) acts as

authentication to allow the first action (e.g., alerting an Uber driver of a ride request) because the

first action (e.g., alerting a driver of a ride request) is permitted based on the location of the second

device.

          27.     An Uber driver’s mobile device with the Uber Driver app performs, based on the

request (e.g., ride request), the authenticated first action (e.g., alerting the driver of a ride request)

by performing an autonomous download of data (e.g., map/navigation data). As discussed above,

the first action is authenticated in accordance with the geographical location information of the

second device because the first action (e.g., alerting a driver of a ride request) is permitted based


                                                   10
              Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 11 of 13




on the location of the second device. As evidenced below, the Uber Driver app alerts a driver of a

ride request by automatically downloading map and navigation data that is presented to the driver

via a ride request interface.




https://www.youtube.com/watch?v=10eiFrRqWlI

        28.     Defendant has had knowledge of the ’435 patent and its infringements at least based

on this complaint.

        29.     On information and belief, despite having knowledge of the ’435 patent, Defendant

has specifically intended for persons who acquire and use the Accused Products to do so in a way

that infringes the ’435 patent, including at least claim 8 (as described above), and Defendant knew

or should have known that its actions were inducing infringement.

        30.     Defendant instructs and encourages users to use the Accused Products in a manner

that results in infringement of the ’435 patent. For example, Defendant provides the Accused

                                                11
              Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 12 of 13




Products to end users with code that when executed by mobile devices running the Accused

Products causes the mobile devices to infringe (e.g., as described above). Defendant also provides

online support materials that encourage end users (e.g., Uber drivers) to use the Accused Products

in an infringing manner. See, e.g., https://help.uber.com/driving-and-delivering/article/getting-a-

trip-request?nodeId=e7228ac8-7c7f-4ad6-b120-086d39f2c94c.

       31.      Defendant is liable for its infringements of the ’435 patent pursuant to 35 U.S.C. §

271.

       32.      Plaintiff has been damaged as a result of Defendant’s infringing conduct described

in this Count. Defendant is liable to Plaintiff in an amount that adequately compensates Plaintiff

for Defendant’s infringements, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       33.      Plaintiff has satisfied the requirements of 35 U.S.C. § 287 and is entitled to recover

damages for infringement occurring prior to the filing of this lawsuit.

                                         JURY DEMAND

         Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure.

                                     PRAYER FOR RELIEF

         Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

 Plaintiff the following relief:

         a.      Judgment that one or more claims of the ’435 patent have been infringed, either
                 literally and/or under the doctrine of equivalents, by Defendant;

         b.      Judgment that Defendant account for and pay to Plaintiff all damages and costs
                 incurred by Plaintiff because of Defendant’s infringing activities and other
                 conduct complained of herein, including an accounting for any sales or damages
                 not presented at trial;

         c.      Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing,

                                                  12
            Case 6:20-cv-00785 Document 1 Filed 08/27/20 Page 13 of 13




               post judgment royalty because of Defendant’s infringing activities, including
               continuing infringing activities, and other conduct complained of herein;

       d.      That Plaintiff be granted pre-judgment and post judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein;

       e.      Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
               enhanced damages;

       f.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.



Dated: August 27, 2020                              Respectfully submitted,

                                                    /s/ Ryan Griffin
                                                    Ryan Griffin
                                                    Texas Bar No. 24053687

                                                    GRIFFIN LAW PLLC
                                                    312 W 8th Street
                                                    Dallas, TX 75208
                                                    Tel: (214) 500-1797
                                                    ryan@griffiniplaw.com

                                                    Attorneys for Plaintiff
                                                    MELLACONIC IP LLC




                                               13
